Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on February 15, 2021.  Application No. 16/334,970, is a 371 of PCT/IB2017/055837, filed September 26, 2017, and claims the benefit of U.S. Provisional Application No. 62/400,311, filed September 27, 2016.  In an amendment filed February 15, 2021, Applicant cancelled claims 4, 6, 8, 9, and 22-24, and added new claim 26.  
Claims 1-3, 5, 7, 10-21, 25 and 26 are reexamined below. 


Rejection Withdrawn

The rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, because of the phrase "such as," is withdrawn in view of Applicant’s February 15, 2021, Amendment & Remarks.   
The rejection of claims 1-3 and 7, and 10-20 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Canselier et al., The Effects of Surfactants on Crystallization Phenomena, 14(6) J. of Dispersion Sci. & Tech., 625-644 (1993), is withdrawn in view of Applicant’s February 15, 2021, Amendment & Remarks.  
The rejection of Claims 1-3, 5, 7 and 10-20 under 35 U.S.C. 103 as being unpatentable over Canselier et al., 14(6) J. of Dispersion Sci. & Tech., 625-644 (1993); Mosquera-Giraldo et al., Impact of Surfactants on the Crystal Growth of Amorphous Celcoxib, 461(1) International J. of 

Rejection Maintained
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The rejections of claims 1-3, 5, 7, and 10-21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of production crystals or aggregates of an organic compound, wherein the organic compound is N-(4-(chlorodifluoromethoxy)phenyl)-6-((R)-3-hydroxypyrrolidin-1-yl)-5-(1-(tetrahydro-2h-pyran-2-yl)-1H-pyrazol-5-yl)nicotinamide (hereafter asciminib), comprising providing a composition comprising said organic compound and a surfactant-water mixture, wherein the surfactant is selected from TPGS-750-M, TPGS-750-M with MeOH, TPGS-1000 and MeOH, PEG200 and MeOH, TPGS-750-M and MeOH, Solutol-HS and MeOH, Tween 80 and MeOH, Triton X100 and MeOH, PEG600 and MeOH, and inducing crystallization or aggregation of the organic compound, does not reasonably provide enablement for a method of producing crystals or aggregates of an organic compound having a molecular weight up to 1,000 Daltons (a kilodalton).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Applicant argues that based on the examples of the present invention any organic compound of up to 1,000 Daltons, or a kilodalton, can be crystallized or aggregated using the listed surfactants.  Notably, it is known in the art that molecules of more than a kilodalton are large molecules or macromolecules, specifically proteins.  (See https://en.wiktionary.org/wiki/kilodalton.)  Notably, most pharmaceutical/organic compounds are not macromolecules, or proteins.  Accordingly, the claims of the present invention are broadly drawn to the crystallization or aggregation of most pharmaceutical organic compounds.  
However the only organic compound crystallized or aggregated in the examples of the present invention is asciminib.  As stated in the August 13, 2020, Non-Final Office action the state of the art with respect to surfactants and crystallization/aggregation is highly complex.  See Canselier et al., The Effects of Surfactants on Crystallization Phenomena, 14(6) J. OF DISPERSION SCI. & TECH., 625-644 (1993).  In this case, there is no reasonable correlation between the teachings of the specification and the scope of the claimed invention.  It would require undue experimentation for the ordinary artisan to practice the invention as broadly claimed.

New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 7, 10-21, 25, and 26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 has been amended to a method of producing crystals or aggregates of “a compound” having a “molecular weight of up to 1000 Dalton,” comprising a composition of said organic compound in a surfactant-water mixture, wherein the concentration of the surfactant in the surfactant-water mixture is 0.5-5% (w/w).  First, this ratio of 0.5-5% (w/w) surfactant to water is vague and ambiguous considering there are at least three components of the composition.  It is unclear what the concentration of “organic compound” is to the surfactant-water mixture.  It is also unclear whether the “aggregate” is an aggregate of surfactant with the “organic compound;” or a unique crystal (polymorph) of the “organic compound” alone.  In other words, it is unclear what the ultimate product of the process is.  As presently construed the claim is indefinite.  

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10-21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al., US 8,829,195.  As stated above, the claims of the present invention are indefinite as vague, ambiguous, and unconventional in the art.  As presently construed, Dodd teaches a method for producing aggregates of an organic compound, specifically asciminib (see 

    PNG
    media_image1.png
    321
    356
    media_image1.png
    Greyscale


(Dodd et al., Id., Col. 34, lns. 61-67 thru Col. 35, lns. 1-30; see Id., specifically, Col. 35, lns. 11-30.)  Reading the claims as presently construed, Dodd therefore discloses all the elements of the present invention: a method for producing aggregates, comprising providing a composition of an organic compound (asciminib) and a surfactant-water mixture.  The prior art generally discloses the surfactants listed in claim 1 (i.e. . . . “a surfactant acts to disperse and solubilize the active agent, and maybe selected from any suitable aliphatic, cycloaliphatic or aromatic surfactant, . 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625